Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendments filed 06/30/2022, the application is still pending. Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Claudio Alberti et al. (US Publication 2019/0214111)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to “classifying and storing information in an organized manner” without significantly more. The claims recite “designating a plurality of different data storage techniques; identifying a file…
determining a data storage technique…storing each block using its determined data storage technique”. This judicial exception is not integrated into a practical application because method could take paper files and containing genomic data and store them in a physical location using two different methods based on what’s found in the file. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method can use a generic computer performing generic computer functions, but are mere instruction to implement the idea using a computer as the “storage techniques” are conventional and common before the invention was effectively filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Garvit Juniwal et al. (US Publication 2019/0050302), hereafter Juniwal in view of Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti.

Regarding claims 1, 8, and 15 Juniwal discloses a method for more efficiently storing genomic data, the method comprising:

designating a plurality of different data storage techniques (replication or application of erasure coding); (Paragraph [0029])

identifying a file (file), made up of a plurality of blocks (data chunks); (Paragraph [0029]; Figures 2 and 3c)

determining a data storage technique (mirroring or erasure coding) for each block of the file depending on whether the block contains data or metadata (via metadata information); and (Paragraph [0060 and 0152])

storing each block (generate or determine) using its determined data storage technique after completion of a designated stage (via , such that some blocks of the file are stored exclusively using a data replication technique mirroring the blocks across multiple locations (using replication of data), and other blocks of the file are stored exclusively using an erasure coding technique (via applying erasure coding or parity passed data protection techniques to the data). (Paragraph [0024])

Juniwal does not disclose for storing genomic data generated by a genomic pipeline.

Alberti and Juniwal are analogous art because they are from the same problem-solving area involving reducing storage space used and improving access to stored data.

It would have been obvious at the time the invention was effectively filed to include the storage techniques of Juniwal with the genomic data pipeline of Alberti.  The motivation behind such a combination would’ve been to perform selective accesses to portions of the data and metadata. (Paragraph 0030] of Alberti)


Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses wherein determining the data storage technique further comprises taking into account a file type (via identification of the location of the file stored within a cluster of physical machines) associated with the file. (Paragraph [0060] of Juniwal)


Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses wherein determining the data storage technique further comprises taking into account an access frequency (via when the file was last modified) associated with blocks of the file. (Paragraph [0060] of Juniwal)


Claims 5, 12, and 19 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further discloses wherein determining the data storage technique further comprises taking into account which blocks of the file are most accessed (via frequently accessed data). (Paragraph [0044] of Juniwal)


Claims 6, 13, and 20 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses claim 1, wherein the data replication technique comprises at least one of a synchronous data replication technique and an asynchronous data replication technique (store a copy then transfer). (Paragraph [0052] of Juniwal)


4.	Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garvit Juniwal et al. (US Publication 2019/0050302), hereafter Juniwal  in view of Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti as applied to claims 1, 8, and 15 above, and further in view of Mohamed Khoso Baluch et al. (US Publication 2020/0042735), hereafter Baluch.

Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove where the modified Juniwal disclosed claims 1, 8, and 15, however the modified Juniwal does not explicitly disclose wherein determining the data storage technique further comprises taking into account a stage of the genomic pipeline that generated the file.

Baluch discloses wherein determining the data storage technique further comprises taking into account a stage of the genomic pipeline (via main stages of genomic processing) that generated the file. (Figure 1; Paragraph [0052, 0067, and 0191])

The modified Juniwal and Baluch are analogous art because they are from the same problem solving area involving arrangements for transferring large data to be processed, and mapping the position of data into a form capable of being handled by a computer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the techniques of Baluch into the system of the modified Juniwal. The motivation behind the combination would have been to support selective access of local and remotely stored data. (Paragraph [0067] of Baluch and Paragraph [0030] of Alberti)



Claims 7 and 14 are rejected for the reasons set forth hereinabove where the modified Juniwal disclosed claims 1 and  8, however the modified Juniwal does not explicitly disclose wherein determining the data storage technique further comprises applying a rule set to the file.

Baluch discloses wherein determining the data storage technique further comprises applying a rule set to the file (uses on access control rule to implement access control). (Paragraph [0122 and 0232])

The modified Juniwal and Baluch are analogous art because they are from the same problem solving area involving arrangements for transferring large data to be processed, and mapping the position of data into a form capable of being handled by a computer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the techniques of Baluch into the system of the modified Juniwal. The motivation behind the combination would have been to support selective access of local and remotely stored data. (Paragraph [0067] of Baluch and Paragraph [0030] of Alberti)


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John D Davis et al (US Publication 2017/0060711) for storage cluster data recovery.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/10/05/2022Examiner, Art Unit 2181                                   

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181